Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 20, 2014

                                     No. 04-13-00787-CV

                                    Leticia R. ALVAREZ,
                                           Appellant

                                               v.

                                   Reymundo ALVAREZ,
                                        Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-12-340
                         Honorable Romero Molina, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file her brief is GRANTED. Appellant’s brief
is due on July 23, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court